Case 19-10862-mdc   Doc 23-1     Filed 06/27/19 Entered 06/27/19 17:08:40   Desc
                               Exhibit Page 1 of 7
Case 19-10862-mdc   Doc 23-1     Filed 06/27/19 Entered 06/27/19 17:08:40   Desc
                               Exhibit Page 2 of 7
Case 19-10862-mdc   Doc 23-1     Filed 06/27/19 Entered 06/27/19 17:08:40   Desc
                               Exhibit Page 3 of 7
Case 19-10862-mdc   Doc 23-1     Filed 06/27/19 Entered 06/27/19 17:08:40   Desc
                               Exhibit Page 4 of 7
Case 19-10862-mdc   Doc 23-1     Filed 06/27/19 Entered 06/27/19 17:08:40   Desc
                               Exhibit Page 5 of 7
Case 19-10862-mdc   Doc 23-1     Filed 06/27/19 Entered 06/27/19 17:08:40   Desc
                               Exhibit Page 6 of 7
Case 19-10862-mdc   Doc 23-1     Filed 06/27/19 Entered 06/27/19 17:08:40   Desc
                               Exhibit Page 7 of 7
